Citation Nr: 0426601	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-00 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to an increased rating for service-connected 
bipolar disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Wife


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel

INTRODUCTION


The veteran served on active duty from November 1991 to 
February 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Anchorage, Alaska Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for a service-connected bipolar disorder, 
currently evaluated as 30 percent disabling.

The veteran participated in a travel Board hearing in May 
2004.


FINDINGS OF FACT


 1.  The veteran's bipolar disorder is productive of 
occupation and social impairment due to such symptoms as 
suicidal ideation and difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.   

2.  The veteran's bipolar disorder is productive of 
occupational and social impairment; however, there is not 
total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.





CONCLUSION OF LAW


The criteria for the assignment of a 70 percent schedular 
evaluation for bipolar disorder have been met.  See 38 
U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.126, 4.130, Diagnostic Code 9432 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Air 
Force from November 1991 to February 1993.  The veteran was 
granted service connection for a bipolar disorder in October 
1993, evaluated as 100 percent disabling.  In May 1997, the 
veteran's 100 percent rating was continued.  The veteran 
received a letter dated August 1999 proposing the reduction 
of his award from 100 percent disabling to 10 percent 
disabling.  The RO issued a rating decision in February 2000 
confirming the reduction from 100 percent to 10 percent.  

In February 2002, the veteran filed a claim for an increased 
rating for his bipolar disorder.  The rating decision issued 
in June 2002 increased the veteran's rating from 10 percent 
to 30 percent.  The present appeal is for a rating in excess 
of 30 percent.

The veteran submitted to a VA compensation and pension mental 
disorders examination in April 2002.  After review of the 
claims folder, the examiner's multiaxial assessment was as 
follows: Axis I - bipolar disorder; Axis II - schizotypal 
personality; Axis III - none; Axis  IV - psychosocial 
stressors: exacerbation of a mood anxiety disorder condition 
and reduced capacity at work to do the job assignments from 
his subjective reports; Axis V - global assessment of 
functioning score of 50.

The examiner stated that the veteran appeared to be 
significantly more impaired than what the reports in the past 
had indicated.  His level of functioning during the 
examination appeared to be a reaction to the greater 
responsibility and problems that he was having with taking on 
the role of being a father and husband.  Also, the nature of 
the veteran's work appeared to give him problems.  
Ultimately, the examiner stated that the veteran was more 
impaired, but continued to be employable and could be helped 
by being directed or assisted in finding a type of work more 
matching to his personality makeup.

During his travel Board hearing in May 2004, the veteran 
indicated that he began psychological treatment at the VA 
Medical Center (VAMC) in Anchorage in March 2003.  At the 
conclusion of the hearing, the veteran was requested to 
submit medical records from the Anchorage VA Medical Center 
as well as his request for unemployment benefits in 2002.  
The veteran's request for unemployment was associated with 
the claims folder in May 2004.  The veteran's former 
employer, G.S.S., Inc., stated that he was employed from 
August 2001 to April 2002.  The veteran was discharged with 
no misconduct.  The representative of G.S.S., Inc., also 
stated that the veteran was hired with the understanding that 
he had mental health problems that may have affected his 
ability to perform his duties.  Later, it was determined that 
his mental condition made his position unworkable.  The 
representative further stated that all efforts were exhausted 
by both parties to make the position work for the veteran.

The psychological progress notes from the VAMC were also 
associated with the claims folder in May 2004.  Consistent 
throughout the veteran's progress notes at the VA, the 
examiners noted his bipolar disorder, history of panic 
attacks and occupational and financial problems.

In the January 2004 progress notes the examiner stated that 
the veteran experienced an increase in depression secondary 
to situation stressors including financial problems and loss 
of a counselor.  There was a low risk of suicide per 
assessment.  The veteran was calm during the examination and 
able to answer questions.  He demonstrated good problem-
solving skills, but poor insight into his problems and 
boundaries with his family.  No formal thought disorder, 
hallucinations or delusions were noted.

Compliance with the Veteran's Claims Assistance Act of 2000 
(VCAA)

As a preliminary matter, on November 9, 2000, the VCAA, was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate their claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

In March 2002 the RO sent the appellant a VCAA letter.  In 
said letter, the RO asked the appellant to tell it about any 
additional evidence he wanted obtained, and informed the 
veteran of the information and evidence not of record that 
was necessary to substantiate the claim.  The letter told the 
appellant that the RO was required to make reasonable efforts 
in obtaining relevant records.  Throughout the appeal and in 
the VCAA letter, the appellant has been asked to provide VA 
with information about other evidence that might be 
available, and was told VA would assist him in obtaining 
additional evidence (such as private medical reports and 
reports from federal agencies).  In short, the RO has 
informed the appellant which information and evidence that 
the appellant was to provide to VA and which information and 
evidence that the VA would attempt to obtain on behalf of the 
appellant.  See 38 C.F.R. § 3.159 (b) (2002); see also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).

VA has also asked the veteran about where and by whom he was 
treated for his bipolar disorder on other occasions.  
Specifically, at his May 2004 hearing, the veteran clarified 
that he had only sought treatment for his bipolar disorder at 
the VA hospital and that he had filed for unemployment 
benefits due to his service-connected problem.  There are no 
outstanding records to obtain.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  Also, for the aforementioned reasons, 
even though the RO never sent a letter specifically 
requesting that "the claimant provide any evidence in the 
claimant's possession that pertains to his claim" (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
veteran is not prejudiced by such failure.  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
He was afforded a VA examination in April 2002 for the 
purpose of determining the severity of his bipolar disorder.  
See 38 C.F.R. § 3.159 (4) (2003).  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
See 38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (2003), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).
The veteran's service-connected bipolar disorder is currently 
evaluated as 30 percent disabling under the provisions of 
Diagnostic Code 9432 of the Schedule for Rating Disabilities, 
38 C.F.R. § 4.130 (2003).  As the veteran's claim was 
received in February 2002, the regulations pertaining to 
rating psychiatric disabilities as revised effective from 
November 7, 1996 are for application in this case.  

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of between 41 and 50 means that the 
veteran has either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of between 31 and 40 means that the veteran has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  

The assigned GAF scores were generally consistent with the 
current evaluation.  The Board, however, finds it significant 
that the veteran is no longer maintaining gainful employment, 
which appears to be solely due to his bipolar disorder in the 
absence of evidence to the contrary.  The veteran's 
employment status coupled with his current suicidal ideation 
show that the veteran's overall disability picture not only 
meets the criteria for a 50 percent rating but more closely 
approximates the criteria for a 70 percent rating.  See 38 
C.F.R. § 4.130, Diagnostic Code 9432 (2003).  The Board 
acknowledges that not all of the criteria for a 70 percent 
evaluation have been shown by the medical evidence; however, 
as stated in 38 C.F.R. § 4.21, it is not expected that every 
single symptom will be exhibited.

In finding that a disability evaluation of 70 percent 
reflects the severity of the veteran's bipolar disorder, the 
Board finds that the next higher rating of 100 percent is not 
warranted.  The evidence clearly shows that there is no gross 
impairment in the veteran's thought processes or 
communication.  The evidence further shows that the veteran 
was oriented to time and place.  While the veteran expressed 
suicidal ideation, he also indicated that he had no imminent 
plans of committing suicide, so there is no evidence that he 
is in persistent danger of hurting himself or others.  
Additionally, the evidence does not establish that the 
veteran engaged in grossly inappropriate behavior or had 
persistent delusions.  The veteran denied any auditory or 
visual hallucinations, but he did report being paranoid and 
extraordinarily self-critical.

The veteran does not meet the criteria for a 100 percent 
rating.  Regarding gross impairment in thought processes or 
communication, the examiner at the April 2002 VA examination 
stated that there was no serious cognitive deficit.  
Regarding persistent delusions or hallucinations, being in 
persistent danger of hurting himself or others, it is noted 
that he had increased anxiety and depression.  He did have 
suicidal thoughts, but knew that that would not help and 
knows that his family needs him for his emotional and 
financial support.  By the same token, he felt that his wife 
and children had increased the challenging aspects of his 
life and made him more uncomfortable and less functional.  
Regarding memory loss, the evidence does show some memory 
loss, in that he relied on electronic devices, such as a Palm 
Pilot, to assist him with his memory problems, but he did not 
believe that his memory and concentration were actually 
worse, but the character of his thinking had changed.  His 
remote memory was good, and the evidence did not show memory 
loss to the degree that there was memory loss for names of 
close relatives, own occupation, or own name.

Based on the foregoing, the veteran's rating for his bipolar 
disorder is increased to 70 percent.  See 38 C.F.R. § §4.7, 
4.126, 4.130, Diagnostic Code 9432 (2003).  This case does 
not present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2003).  The evidence 
does not show that the veteran has had frequent periods of 
hospitalization, or marked interference with employment.  
There are no unusual manifestations regarding the veteran's 
disability.  



ORDER


Entitlement to a rating of 70 percent for bipolar disorder is 
granted.  




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



